                                  UNITED STATES DISTRICT COURT
                                              for the
                               EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Christopher N. McFadgen                                          Docket No. 5:11-CR-137-lBO

                                Petition for Action on Supervised Release

COMES NOW John Seth Coleman, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Christopher N. McFadgen, who, upon an earlier
plea of guilty to Possession With Intent to Distribute 28 Grams or More of Cocaine Base (Crack), in
violation of 21 U.S.C. § 841(a)(l), was sentenced by the Honorable Terrence W. Boyle, United States
District Judge, on June 5, 2013, to the custody of the Bureau of Prisons for a term of 132 months. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 48 months.

    On November 5, 2015 , Pursuant to Rule 35(b), the court ordered the defendant' s sentence modified to
94 months.

   Christopher N. McFadgen was released from custody on June 1, 2018, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: The defendant is in agreement that participation in a program of cognitive behavioral
treatment could be beneficial to him. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that the conditions of supervised release be modified
as follows:

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.
Isl Eddie J. Smith                                    Isl John Seth Coleman
Eddie J. Smith                                        John Seth Coleman
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      150 Rowan Street Suite 110
                                                      Fayetteville, NC 28301
                                                      Phone: 910-354-2545
                                                      Executed On: March 1, 2021

                                       ORDER OF THE COURT

Considered and ordered this        /     day
made a part of the records in the above case.
                                                ofA/~                    , 2021 , and ordered filed and



T~Jtpt
United States District Judge


              Case 5:11-cr-00137-BO Document 61 Filed 03/02/21 Page 1 of 1
